DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to the newly added limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In this case, Perry et al. (Perry) (US 2004/0261052 A1) discloses the newly added claim limitations.
Further, as noted in the rejections below, applicant’s amendments do not appear to be supported by the specification as originally filed and render the claims unclear.
It is unclear as to how the first computing device is both “unable to perform the second function” and perform a third task “providing the second function”.

Thus, if the ability to install an application on a device means the device already had the ability to perform the second function, it is unclear how the claimed computing device would both be “not able to perform the second function” and execute a task “providing the second function”.

Further, it is noted that portions of applicant’s specification cited as supporting the amended language discloses installing software applications to include additional functionality (see paragraph 22, 23, 26, 32, 35, 41, 48, 51).  As the specification appears to be specifically directed to situations of installing software to portion the function on the computing device, there does not appear to be any specific support for “wherein the first computing device is not able to perform the second function” as recited within the claims, especially in the context of applicant’s arguments which suggest that installing an application means the device already had the ability to perform the function. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8, lines 11-12, recite “the first computing device not able to perform the second function” which does not appear to be supported by applicant’s specification as originally filed.
The cited portions of applicant’s specification disclose installing software applications to include additional functionality (see paragraph 22, 23, 26, 32, 35, 41, 48, 51). As the specification appears to be specifically directed to situations of installing software to portion the function on the computing device, there does not appear to be any specific support for “wherein the first computing device is not able to perform the second function” as recited within the claims.

Claim 14, lines 11-12, recite “the first computing device not able to perform the second function” which does not appear to be supported by applicant’s specification as originally filed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, recites “the first computing device not able to perform the second function” in lines 11-12 and further recites “wherein the first computing device can execute the at least one program, and wherein the first computing device executing the at least one program enables the first computing device to perform a third task, the third task achieving a same result as the second task and providing the second function to the first computing device” in lines 19-23.
It is unclear as to how the first computing device is both “unable to perform the second function” and perform a third task “providing the second function”.

Thus, if the ability to install an application on a device means the device already had the ability to perform the second function, it is unclear how the claimed computing device would both be “not able to perform the second function” and execute a task “providing the second function”.

Claim 14, recites “the first computing device not able to perform the second function” in lines 11-12 and further recites “wherein the first computing device can execute the at least one program, and wherein the first computing device executing the at least one program enables the first computing device to perform a third task, the third task achieving a same result as the second task and providing the second function to the first computing device” in lines 20-23.
It is unclear as to how the first computing device is both “unable to perform the second function” and perform a third task “providing the second function”.
As per applicant’s own arguments on page 7, of applicant’s response, “For instance, in Cao, the same application that was executed on one device is transferred to the second device. Applicant respectfully submits that if the same task was able to be transferred from the first VM to the second VM, that the second VM, in Cao, may have already had the ability to perform the second function.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Cao) (US 2015/0128131 A1) (of record) in view of Yamamoto et al. (Yamamoto) (US 2016/0070601 A1) and Perry et al. (Perry) (US 2004/0261052 A1).
As to claim 8, Cao discloses a computer program product for reducing interactions of computing devices (paragraph 74), the computing devices included in a set of computing devices, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Fig. 5, paragraph 57), the program instructions executable by at least one processor to perform a method comprising:
detecting a first computing device performing a first task, the first computing device included in the set of computing devices (first server executing a first application in a virtual machine; paragraph 74);

detecting, by the first processor, a second computing device performing a second task, the second task providing a second function (application and associated functionality running on the second server; paragraph 64, 74-75), the second computing device included in the set of computing devices (second server executing a second application in a virtual machine; paragraph 74), wherein the second computing device interacts with the first computing device to perform the second function for the first computing device, the first computing device not currently performing the second function (application and functionality not currently deployed/installed on the first server; paragraph 64, 74-75);
determining that the second computing device performing the second task is associated with the first computing device performing the first task (second server in communication with the first server via the application; paragraph 74);
determining, based at least in part on the second computing device performing the second task in association with the first computing device performing the first task, a usage pattern (usage patterns for the virtual machine applications and resources; paragraph 57-62, 73-77);
identifying, based at least in part on the usage pattern, an at least one program, wherein the first computing device can execute the at least one program, and wherein the first computing device executing the at least one program enables the first computing device to perform the second task (determination that moving the second 
outputting a recommendation to install the at least one program on the first computing device (recommendation to system administrator; paragraph 65).
While Cao discloses wherein the usage pattern comprises interactions between devices (network traffic; paragraph 63, 74-75), device resources used (processing/memory requirements; paragraph 50, 62-63) and tasks performed (executed applications; paragraph 60, 67, 74-76), he fails to specifically disclose the usage pattern comprising the computing devices involved, wherein the first computing device is not able to perform the second function, and a third task achieving a same result as the second task and providing the second function to the first computing device, wherein the first computing device is not able to perform the second function.
In an analogous art, Yamamoto discloses a system for load balancing computer resource usage (paragraph 3, 9, 33-36) which will determine a usage pattern comprising computing devices involved, resources used and tasks performed (tables identifying each physical machine, virtual machine and specific resource usage; see Fig. 3-6, paragraph 53-58) so as to enable accurate tracking and future resource predictions and avoid future resource shortages (paragraph 38-39, 46, 164, 167-168).
Additionally, in an analogous art, Perry discloses a system for migrating software functioning from a source device to a target device (paragraph 2, 13) which will determine that the target device is not able to perform the function and will provide a different resource achieving a same result as the resource on the source device and providing the second function to the target device (programming the target device to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao’s system to include the usage pattern comprising the computing devices involved, as taught in combination with Yamamoto, for the typical benefit of providing accurate tracking and future resource predictions and avoiding future resource shortages.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao and Yamamoto’s system to include wherein the first computing device is not able to perform the second function, and a third task achieving a same result as the second task and providing the second function to the first computing device, wherein the first computing device is not able to perform the second function, as taught in combination with Perry, for the typical benefit enable migrating of a software functionality from a first device to a second device which are different types or are the same type and have different available resources.

As to claim 9, Cao, Yamamoto and Perry disclose wherein the first and the second computing device are each selected from a group consisting of: a mobile device, a wearable computing device, and a computer (server computers; see Cao at paragraph 35-37, 74-75).



As to claim 11, Cao, Yamamoto and Perry disclose wherein the recommendation comprises an identity of the at least one program and a location from which to obtain the at least one program (identifying the application to move and location it is migrating to/from; see Cao at paragraph 65).

As to claim 12, Cao, Yamamoto and Perry disclose wherein identifying the at least one program is based, at least in part, on a suitability criteria associated with the at least one program, the at least one program associated with the first computing device performing at least one of the first task and the second task (based upon the resources of the server virtual machines; see Cao at paragraph 61-63, 71-75).

As to claim 13, Cao, Yamamoto and Perry disclose wherein the suitability criteria comprise at least one of: a revision level of the at least one program, a cost of the at least one program, computing resources of the first computing device, or a number of functions that the at least one program can perform (based upon the available computing resources of the server virtual machines; see Cao at paragraph 61-63, 71-75).


a first computing device included in the set of computing devices, wherein the first computing device is configured to perform a first task (first server executing a first application in a virtual machine; paragraph 74);
a second computing device included in the set of computing devices, wherein the second computing device is configured to perform a second task (second server executing a second application in a virtual machine; paragraph 74); and
a first processor, wherein the first processor is configured to:
detect the first computing device (by monitoring usage for the virtual machine applications and resources; paragraph 57-62, 73-77) performing the first task (paragraph 74);
detect the second computing device (by monitoring usage for the virtual machine applications and resources; paragraph 57-62, 73-77) performing the second task (paragraph 74);
determine that the second computing device performing the second task is associated with the first computing device performing the first task (second server in communication with the first server via the application; paragraph 74);
determine, based at least in part on the second computing device performing the second task in association with the first computing device performing the first task, a usage pattern (usage patterns for the virtual machine applications and resources; paragraph 57-62, 73-77);

output a recommendation to install the at least one program on the first computing device (recommendation to system administrator; paragraph 65).
While Cao discloses wherein the usage pattern comprises interactions between devices (network traffic; paragraph 63, 74-75), device resources used (processing/memory requirements; paragraph 50, 62-63) and tasks performed (executed applications; paragraph 60, 67, 74-76), he fails to specifically disclose the usage pattern comprising the computing devices involved, wherein the first computing device is not able to perform the second function, and a third task achieving a same result as the second task and providing the second function to the first computing device, wherein the first computing device is not able to perform the second function.
In an analogous art, Yamamoto discloses a system for load balancing computer resource usage (paragraph 3, 9, 33-36) which will determine a usage pattern comprising computing devices involved, resources used and tasks performed (tables identifying each physical machine, virtual machine and specific resource usage; see Fig. 3-6, paragraph 53-58) so as to enable accurate tracking and future resource predictions and avoid future resource shortages (paragraph 38-39, 46, 164, 167-168).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao’s system to include the usage pattern comprising the computing devices involved, as taught in combination with Yamamoto, for the typical benefit of providing accurate tracking and future resource predictions and avoiding future resource shortages.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cao and Yamamoto’s system to include wherein the first computing device is not able to perform the second function, and a third task achieving a same result as the second task and providing the second function to the first computing device, wherein the first computing device is not able to perform the second function, as taught in combination with Perry, for the typical benefit enable migrating of a software functionality from a first device to a second device which are different types or are the same type and have different available resources.



As to claim 16, Cao, Yamamoto and Perry disclose wherein the first processor is communicatively coupled to a second processor, and wherein the first and the second processor communicate to determine that the second computing device performing the second task is associated with the first computing device performing the first task (plural computers and processors transmitting resource usage information to be analyzed; see Cao at Fig. 8, paragraph 34-35, 57-58, 74, 81-82).

As to claim 17, Cao, Yamamoto and Perry disclose wherein the first processor outputting the recommendation results in a notification to a user of the first computing device (recommendation output to system administrator; see Cao at paragraph 65).

As to claim 18, Cao, Yamamoto and Perry disclose wherein the recommendation comprises an identity of the at least one program and a location from which to obtain the at least one program (identifying the application to move and location it is migrating to/from; see Cao at paragraph 65).

As to claim 19, Cao, Yamamoto and Perry disclose wherein the first processor identifying the at least one program is based, at least in part, on a suitability criteria 

As to claim 20, Cao, Yamamoto and Perry disclose wherein the suitability criteria comprises at least one of: a revision level of the at least one program, a cost of the at least one program, computing resources of the first computing device, or a number of functions that the at least one program can perform (based upon the available computing resources of the server virtual machines; see Cao at paragraph 61-63, 71-75).

As to claim 21, Cao, Yamamoto and Perry disclose wherein the usage pattern is a usage matrix that records devices, connections, applications, and interactions of the first computing device and the second computing device (tables identifying each physical machine, virtual machine and specific resource usage; see Yamamoto at Fig. 3-6, paragraph 53-58).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/James R Sheleheda/           Primary Examiner, Art Unit 2424